 

Laredo Resources Corp.

300 Jameson House, 838 West Hastings Street, Vancouver, BC Canada V6C 0A6 Phone:
604 669-9000










September 10, 2012







PERSONAL AND CONFIDENTIAL







Robert Gardner

349 - 2153 Georgia Street

Vancouver, BC

V6B 3V3




Dear Robert Gardner




Laredo Resources Ltd. ("Company") is pleased to confirm that your employment as
a director is on the terms and conditions set out in this letter agreement
("Agreement").




1. Duties: You will perform the duties normally associated with being a
director. You will also be responsible for managing the Company.




2. Salary: Company will pay you a monthly fee in the amount of $6,000.00. You
agree that because Company is a start-up company that cash flow uncertainties
prevent regular payment of your fees, and may even require Company to pay you
additional monies in a subsequent year if it cannot pay you your full monthly
fee.




3. Benefits: Company will make reasonable efforts to obtain for you benefit
coverage. Company is not able to guarantee any specific coverage at any specific
level.




4. Term: This Agreement shall be for a two year term which will be renewed
automatically unless Gardner is advised in writing at least three months prior
to the term expiry.




5. Commencement: The term of this Agreement shall commence at the beginning of
this month, September 1st, 2012.




6. Company Policies and Procedures: You are required to comply with Company's
policies and procedures as published and amended by Company at its sole
discretion, from time-to-time. In the event of a conflict between those policies
and procedures and this Agreement, this Agreement will take precedence.




7. Confidential Information: You will not, either during or after your
employment, disclose to any third party or use or attempt to use (except in the
bona fide performance of your duties), either directly or indirectly, any trade
secret or information that has not become public knowledge concerning the
business and affairs of Company without the prior written consent of Company.




8. Entire Agreement: This Agreement represents the entire agreement between you
and Company and its affiliated companies concerning the terms and conditions of
your








Page 1 of 1




--------------------------------------------------------------------------------

Laredo Resources Corp.

300 Jameson House, 838 West Hastings Street, Vancouver, BC Canada V6C 0A6 Phone:
604 669-9000










employment and supersedes any previous oral or written communications,
representations, understandings or agreements. Subject to paragraph 6, this
Agreement may not be altered or modified except by agreement in writing signed
by the parties.




We look forward to continuing to work with you as our director. We encourage you
to obtain legal advice about this Agreement before you sign it. Once you are
ready to indicate your acceptance of this offer, kindly sign the enclosed copy
of this Agreement and return it to us. We would appreciate your response by
September 11, 2012.




Yours truly,




Laredo Resources Ltd.




BY: /s/ Robert Gardner

Name:

Title: Corporate Director







I, Robert Gardner, confirm my agreement to the terms of the contract contained
in this Agreement and acknowledge and declare that I have carefully considered
and understand those terms and agree that they are mutually fair and equitable.




/s/ Robert Gardner               Date: April 15, 2013



































Page 2 of 2


